Case 1:17-cv-00323-RC-ZJH Document 30 Filed 07/29/20 Page 1 of 2 PageID #: 2107



                               **NOT FOR PRINTED PUBLICATION**

                             IN THE UNITED STATES DISTRICT COURT

                              FOR THE EASTERN DISTRICT OF TEXAS

                                         BEAUMONT DIVISION

 ELGIA JERODE GRIFFIN                                  §

 VS.                                                   §                  CIVIL ACTION NO. 1:17cv323

 DIRECTOR, TDCJ-CID                                    §

                        ORDER ACCEPTING THE MAGISTRATE JUDGE’S
                             REPORT AND RECOMMENDATION

          Petitioner Elgia Jerode Gfiffin, proceeding pro se, filed the above-styled petition for writ of
 habeas corpus pursuant to 28 U.S.C. § 2254. The court previously referred this matter to the

 Honorable Zack Hawthorn, United States Magistrate Judge, at Beaumont, Texas, for consideration

 pursuant to 28 U.S.C. § 636 and applicable orders of this court.

          The Magistrate Judge has submitted a Report and Recommendation of United States

 Magistrate Judge concerning this matter. The Magistrate Judge recommends denying the petition

 with prejudice.

          The court has received and considered the Report and Recommendation of United States

 Magistrate Judge, along with the record and pleadings. No objections were filed to the Report and

 Recommendation.

                                                   ORDER

          Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

 and the report of the Magistrate Judge is ACCEPTED as the opinion of the court. A final judgment

 shall be entered denying the petition in accordance with the recommendation of the Magistrate

 Judge.

          In addition, the court is of the opinion petitioner is not entitled to a certificate of appealability

 in this matter. An appeal from a judgment denying federal habeas relief may not proceed unless a

 judge issues a certificate of appealability. See 28 U.S.C. § 2253. The standard for a certificate of
Case 1:17-cv-00323-RC-ZJH Document 30 Filed 07/29/20 Page 2 of 2 PageID #: 2108



                               **NOT FOR PRINTED PUBLICATION**

 appealability requires the petitioner to make a substantial showing of the denial of a federal

 constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84; Elizalde v. Dretke, 362 F.3d 323,

 328 (5th Cir. 2004). To make a substantial showing, the petitioner need not demonstrate that he

 would prevail on the merits. Rather, he must demonstrate that the issues he raised are subject to

 debate among jurists of reason, that a court could resolve the issues in a different manner, or that the

 questions presented are worthy of encouragement to proceed further. See Slack, 529 U.S. at 483-84.

 Any doubt regarding whether to grant a certificate of appealability should be resolved in favor of the

 petitioner, and the severity of the penalty may be considered in making this determination. See
 Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir. 2000).

           In this case, the petitioner has not shown that the issue of whether his petition is meritorious

 is subject to debate among jurists of reason. The factual and legal issues raised by petitioner have

 been consistently resolved adversely to his position and the questions presented are not worth of

 encouragement to proceed further. As a result, a certificate of appealability shall not issue in this

 matter.

              So ORDERED and SIGNED, Jul 29, 2020.


                                                                   ____________________
                                                                   Ron Clark
                                                                   Senior Judge
